19‐506‐cv
Mohammadreza Daeisadeghi v. Equinox Great Neck, Inc.


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 16th day of December, two thousand nineteen.

PRESENT:            ROBERT D. SACK,
                    DENNY CHIN,
                    JOSEPH F. BIANCO,
                                         Circuit Judges.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

MOHAMMADREZA DAEISADEGHI,
                Plaintiff‐Appellant,

                                        v.                                             19‐506‐cv

EQUINOX GREAT NECK, INC.,
                    Defendant‐Appellee.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

FOR PLAINTIFF‐APPELLANT:                                     THOMAS RICOTTA, Ricotta & Marks, P.C.,
                                                             Long Island City, New York.
FOR DEFENDANT‐APPELLEE:                     PATRICK McPARTLAND (Jared E. Blumetti,
                                            on the brief), LaRocca Hornik Rosen &
                                            Greenberg LLP, New York, New York.

FOR AMICI CURIAE:                           BARBARA L. SLOAN (James L. Lee, Jennifer S.
                                            Goldstein, Sydney A.R. Foster, on the brief),
                                            Equal Employment Opportunity Commission,
                                            Washington, D.C.

              Appeal from the United States District Court for the Eastern District of

New York (Spatt, J.).

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

              Plaintiff‐appellant Mohammadreza Daeisadeghi appeals the district

courtʹs January 28, 2019 judgment dismissing his national origin discrimination claims

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (ʺTitle VIIʺ),

against defendant‐appellee Equinox Great Neck, Inc. (ʺEquinoxʺ) for hostile work

environment and wrongful termination. By memorandum and order entered January

25, 2019, the district court granted Equinoxʹs motion for summary judgment. We

assume the partiesʹ familiarity with the underlying facts, procedural history, and issues

on appeal.

              We review de novo the district courtʹs grant of summary judgment,

ʺconstruing the evidence in the light most favorable to the non‐moving party and

drawing all reasonable inferences in [his] favor.ʺ Mihalik v. Credit Agricole Cheuvreux N.

Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013). A movant is entitled to summary judgment if
                                               2
ʺthere is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.ʺ Fed. R. Civ. P. 56(a).

                                     DISCUSSION

             On appeal, Daeisadeghi argues that, because of his national origin, he was

(1) wrongfully terminated, and (2) subjected to a hostile work environment, in violation

of Title VII. The district court held that Daeisadeghi failed to demonstrate a genuine

issue of fact with respect to both claims. We agree.

      A.     Wrongful Termination

             Daeisadeghi failed to present evidence from which a jury could infer

discrimination. On this record, a reasonable jury could only conclude that Equinox

terminated Daeisadeghi for violating company policy. In an October 2014 email to all

personal training managers, Equinox reported that employees were inappropriately

using an employee discount to purchase training sessions for non‐employee Equinox

members. The email reiterated what was stated in the Equinox employee handbook ‐‐

that employees who violated the policy were subject to ʺtermination of employment.ʺ

Appʹx at 807. Daeisadeghi acknowledged that he received, read, and understood the

email. Yet, as the record unequivocally demonstrates, even after receipt of the email

Daeisadeghi knowingly permitted his personal attorney to purchase training sessions

using his employee discount. Indeed, at deposition, Daeisadeghi admitted doing so,

and that the total discount from the training sessions exceeded $10,000. Moreover, the


                                            3
attorney testified that Daeisadeghi gave her discounted sessions in exchange for legal

work she performed on his behalf. See Appʹx at 591 (Daeisadeghiʹs attorney confirming

that Daeisadeghi purchased discounted personal training sessions for her ʺin exchange

for the legal work . . . performed on his behalfʺ); see also Appʹx at 810 (Daeisadeghiʹs

email noting that the sessions were purchased as ʺa favorʺ for a ʺcustodyʺ issue

involving his son). On this record, a reasonable jury could only conclude that

Daeisadeghi was terminated for violating company policy and not for a discriminatory

reason.

       B.     Hostile Work Environment

              Daeisadeghi next argues that he was subjected to a hostile work

environment at Equinox because of the ʺdaily harassmentʺ he experienced regarding his

national origin. Appellantʹs Br. at 17. To establish a hostile work environment claim, ʺa

plaintiff must produce enough evidence to show that the workplace is permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive

to alter the conditions of the victimʹs employment and create an abusive working

environment.ʺ Rivera v. Rochester Genesee Regʹl Transp. Auth., 743 F.3d 11, 20 (2d Cir.

2014) (internal quotation marks omitted). ʺThis standard has both objective and

subjective components: the conduct complained of must be severe or pervasive enough

that a reasonable person would find it hostile or abusive, and the victim must

subjectively perceive the work environment to be abusive.ʺ Littlejohn v. City of New


                                             4
York, 795 F.3d 297, 321 (2d Cir. 2015) (citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 23,

(1993)). In conducting this analysis, this Court considers: ʺ(1) the frequency of the

discriminatory conduct; (2) its severity; (3) whether the conduct was physically

threatening or humiliating, or a ʹmere offensive utteranceʹ; (4) whether the conduct

unreasonably interfered with plaintiffʹs work; and (5) what psychological harm, if any,

resulted.ʺ Aulicino v. New York City Depʹt of Homeless Servs., 580 F.3d 73, 82 (2d Cir.

2009).

                The district court granted summary judgment in favor of Equinox after

concluding that the harassment Daeisadeghi experienced was not sufficiently frequent

or severe to constitute a hostile environment.1 While Daeisadeghi does point to

evidence that he was subjected to frequent harassment in the form of jokes about his

accent and national origin, the harassment, while inappropriate and offensive, does not

rise to the level of creating a hostile work environment in the circumstances here.

Daeisadeghi failed to present evidence that the conduct was physically threatening or

humiliating, or that the conduct interfered with his work (he testified that he was a

ʺhigh performance employee,ʺ Appʹx at 280), or that he suffered any psychological




1         The district court also found that Daeisadeghi ʺparticipated in similar anticsʺ when he told an
employee he would ʺkick [his] assʺ or ʺkick [him] in the head.ʺ S. Appʹx at 22‐23. Daeisadeghiʹs
participation in ʺsimilar anticsʺ at Equinox, however, does not undermine his discrimination claim at the
summary judgment stage. As this Court has stated before, ʺtwo wrongs do not make a right.ʺ United
States v. Hassan, 578 F.3d 108, 121 n.5 (2d Cir. 2008). Daeisadeghiʹs alleged threatening statements do not
cancel or nullify any discrimination he might have experienced from his supervisors. Nonetheless, for
the reasons discussed, Daeisadeghiʹs hostile work environment claim still fails.
                                                     5
harm as a result. Indeed, he admitted that he suffered no emotional distress from any

of the harassment he experienced while working at Equinox. See Appʹx at 392. While

the absence of emotional harm is not dispositive, it is ʺrelevant [to] whether the plaintiff

actually found the environment abusive.ʺ Harris, 510 U.S. at 23.

              In the end, Daeisadeghi alleges only ʺmere offensive utterance[s].ʺ

Aulicino, 580 F.3d at 82. As we have observed, however, ʺTitle VII does not set forth ʹa

general civility code for the American workplace,ʹʺ Redd v. New York Div. of Parole, 678
F.3d 166, 176 (2d Cir. 2012), and ʺ[s]imple teasing [or] offhand comments . . . will not

amount to discriminatory changes in the terms and conditions of employment,ʺ Holtz v.

Rockefeller & Co., 258 F.3d 62, 75 (2d Cir. 2001) (quoting Faragher v. City of Boca Raton, 524
U.S. 775, 788 (1998)). While there is some evidence that Daeisadeghi was subject to

teasing and requested a transfer, in part, due to the teasing, on this record no reasonable

jury could conclude that the workplace was ʺpermeated with discriminatory

intimidation, ridicule, and insult,ʺ Harris, 510 U.S. at 21, or that the environment

ʺalter[ed] the conditionsʺ of Daeisadeghiʹs employment, id.; see Petrosino v. Bell Atl., 385
F.3d 210, 223 (2d Cir. 2004); Woroski v. Nashua Corp., 31 F.3d 105, 109‐10 (2d Cir. 1994)

(ʺSome evidence is not sufficient to withstand a properly supported motion for

summary judgment; a plaintiff opposing such a motion must produce sufficient

evidence to support a rational findingʺ in his favor); cf. Rivera, 743 F.3d at 23 (vacating

summary judgment after plaintiff offered evidence of ethnic slurs, bullying, and


                                              6
physical harassment); Raniola v. Bratton, 243 F.3d 610, 618‐23 (2d Cir. 2001) (vacating

summary judgment after plaintiff offered evidence of specific derogatory remarks,

sexually demeaning posters, and specific incidents of workplace sabotage).

                                          * * *

              We have considered Daeisadeghiʹs remaining arguments and conclude

they are without merit. Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine OʹHagan Wolfe, Clerk




                                             7